Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/21 has been entered. Applicant’s amendment has necessitated the withdrawal of the previous art rejection. 
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “a method for automated modification of a student loan interest rate,” is a fundamental economic practice. 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “periodically retrieving for an end user of the tutor…for a duration of time during which the end user remains enrolled at an academic institution; transmitting the contemporaneous indication of grades...; receiving in response to the query…a prospective reduced interest rate for the student loan in consequence of the contemporaneous indication of the grades and displaying the specified variable interest rate…” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite mere steps of gathering, transmitting and outputting data. Mere data gathering steps, such as those mentioned above, are insignificant extra-solution activities that are insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “displaying the specified variable interest rate,” as outputting data is also an insignificant extra-solution activity. The examiner further contends that the matching system is no more than applying a generic computer to the abstract idea, as it is a mere tool for gathering and processing data/information. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a tutor matching system— that is, mere instructions to apply a generic computer to the abstract idea, as supported by the present periodically retrieving for an end user of the tutor…for a duration of time during which the end user remains enrolled at an academic institution; transmitting the contemporaneous indication of grades...; receiving in response to the query…a prospective reduced interest rate for the student loan in consequence of the contemporaneous indication of the grades” when considered as a whole is mere extra-solution activity, analogous to the steps of receiving, transmitting, and outputting data over a network, found to be insignificant extra-solution activity in buySafe and Cyberfone. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same 
Response to Arguments
Applicant's arguments filed on 02/22/21, with respect to the 101 rejection, have been fully considered but they are not persuasive.
In response to applicant’s argument that the limitations in the claim reflect an improvement to the technical field of incentivized tutoring, the examiner finds this argument unpersuasive.  Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “periodically retrieving for an end user of the tutor…for a duration of time during which the end user remains enrolled at an academic institution; transmitting the contemporaneous indication of grades...; receiving in response to the query…a prospective reduced interest rate for the student loan in consequence of the contemporaneous indication of the grades and displaying the specified variable interest rate…” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they recite mere steps of gathering, transmitting and outputting data. Mere data gathering steps, such as those mentioned above, are insignificant extra-solution activities that are insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “displaying the specified variable interest rate,” as outputting data is also an insignificant extra-solution activity. The examiner further contends that the matching system is no more than applying a generic computer to the abstract idea, as it is a mere tool for gathering and processing data/information. Thus, it is determined that claim 1 is not directed to a specific asserted 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.